—Order, Supreme Court, Bronx County (Lottie Wilkins, J.), entered on or about October 8, 1997, which, to the extent appealed from as limited by defendant-appellant’s brief, granted plaintiffs’ cross motion for summary judgment to the extent of finding defendant Staten Island University Hospital negligent as a matter of law with respect to a salmonella outbreak upon its premises, unanimously affirmed, without costs.
Since defendant-appellant failed to set forth facts sufficient to raise an issue as to the accuracy of the presumptively valid written findings of the New York City Department of Health (see, Public Health Law § 10) that a salmonella outbreak on defendant-appellant’s premises was attributable to defendant-*204appellant’s negligence, the grant of partial summary judgment on that issue was proper (see, Zuckerman v City of New York, 49 NY2d 557, 562; Garrett v Unanimity Constr., 160 AD2d 546, appeal dismissed 76 NY2d 936). Remaining for trial is the issue of whether the decedent’s death was caused by her ingestion of food tainted in this salmonella outbreak. Concur— Rosenberger, J. P., Wallach, Rubin and Saxe, JJ.